Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art does not show nor suggest a conveying system for conveying goods which includes a lying conveyor for conveying goods which lying conveyor includes a sorting device with multiple delivery points and an overhead conveyor which conveys goods in a suspended manner which overhead conveyor connects to at least one of the delivery points wherein the goods carrier has transport pockets which are drivable about a vertical axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       04/05/2021